      Case: 1:19-cv-02068 Document #: 1 Filed: 03/26/19 Page 1 of 7 PageID #:1



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 PIPE FITTERS’ RETIREMENT FUND, LOCAL 597;                )
 PIPE FITTERS’ WELFARE FUND, LOCAL 597;                   )
 PIPE FITTERS’ TRAINING FUND, LOCAL 597;                  )
 PIPE FITTERS’ INDIVIDUAL ACCOUNT & 401(K)                ) CASE NO.: 19-cv-2068
 PLAN, LOCAL 597; CHICAGO AREA                            )
 MECHANICAL CONTRACTING INDUSTRY                          ) JUDGE:
 IMPROVEMENT TRUST; PIPE FITTING COUNCIL                  )
 OF GREATER CHICAGO; and PIPE FITTERS’                    ) MAG. JUDGE:
 ASSOCIATION, LOCAL UNION 597 U.A.,                       )
                                                          )
                         Plaintiffs,                      )
                                                          )
        vs.                                               )
                                                          )
 N.H.P. SERVICE COMPANY, a consolidated Illinois          )
 Corporation; and NATIONAL HEAT & POWER                   )
 CORP. d/b/a GOODMAN PLUMBING & HEATING                   )
 CO., an Illinois Corporation                             )
                                                          )
                         Defendants.

                                        COMPLAINT

       Now come Plaintiffs, the PIPE FITTERS’ RETIREMENT FUND, LOCAL 597, et al., by

and through their attorneys, JOHNSON & KROL, LLC, complaining of the Defendants, N.H.P.

SERVICE COMPANY (“NHP SERVICE”) and NATIONAL HEAT & POWER CORP. d/b/a

GOODMAN PLUMBING & HEATING CO. (“NHP CORP.”) for breach of the Area Agreement

and allege as follows:

                                  JURISDICTION AND VENUE

1.     This action arises under Sections 502 and 515 of the Employee Retirement Income Security

       Act (hereinafter referred to as “ERISA”) and Section 301 of the Labor-Management

       Relations Act. 29 U.S.C. §§ 185, 1132 and 1145. The Court has jurisdiction over the

       subject matter of this action pursuant to 29 U.S.C. § 1132(e)(1) and 28 U.S.C. § 1331.

                                               1
     Case: 1:19-cv-02068 Document #: 1 Filed: 03/26/19 Page 2 of 7 PageID #:2



2.   Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) in that the PIPE FITTERS’

     RETIREMENT FUND, LOCAL 597; PIPE FITTERS’ WELFARE FUND, LOCAL 597;

     PIPE FITTERS’ TRAINING FUND, LOCAL 597; and the PIPE FITTERS’

     INDIVIDUAL ACCOUNT & 401(K) PLAN (collectively “TRUST FUNDS”) are

     administered at 45 North Ogden Avenue, Chicago, Illinois, and pursuant to 28 U.S.C. §

     1391(b)(2) in that a substantial part of the events or omissions giving rise to Plaintiffs’

     claims occurred in the Northern District of Illinois, Eastern Division.

                                         PARTIES

3.   The TRUST FUNDS receive contributions from numerous employers pursuant to the

     collective bargaining agreements with the PIPE FITTERS’ ASSOCIATION, LOCAL

     UNION 597, U.A., (“UNION”), and therefore are multi-employer plans under 29 U.S.C.

     § 1002.

4.   The       CHICAGO       AREA       MECHANICAL           CONTRACTORS           INDUSTRY

     IMPROVEMENT TRUST (“INDUSTRY FUND”) is an industry improvement fund

     administered in Burr Ridge, Illinois.

5.   The PIPE FITTING COUNCIL OF GREATER CHICAGO (“PFCGC”) is a labor

     management cooperation committee that is administered in Chicago, Illinois.

6.   The UNION was the bargaining representative of Defendant NHP SERVICE’s bargaining

     unit employees.

7.   The UNION is the bargaining representative of Defendant NHP CORP.’s bargaining unit

     employees.

8.   The Defendant NHP SERVICE was a wholly owned subsidiary of NHP CORP., and was

     consolidated with NHP CORP. on January 1, 2016.



                                              2
      Case: 1:19-cv-02068 Document #: 1 Filed: 03/26/19 Page 3 of 7 PageID #:3



9.    The Defendant NHP CORP. is an Illinois corporation with its principal place of business

      in Morton Grove, Illinois.

                                        COUNT I
                                   BREACH OF CONTRACT

10.   Plaintiffs re-allege and incorporate the allegations contained in paragraphs 1-9 of this

      Complaint with the same force and effect as if fully set forth herein.

11.   NHP SERVICE was an employer engaged in an industry affecting commerce and was

      signatory to a Subscription Agreement (“NHP Service Subscription Agreement”)

      recognizing the UNION as the exclusive bargaining representative of its pipe fitter

      employees and binding itself to Area Agreements negotiated between the UNION and

      Mechanical Contractors Association of Chicago (“MCA”) (hereinafter the “Area

      Agreement”) for all times relevant to this action. (A copy of the NHP Service Subscription

      Agreement is attached as Exhibit 1); (A copy of the 2015 Area Agreement is attached as

      Exhibit 2).

12.   Through the Area Agreements referred to in paragraph 11, NHP SERVICE became bound

      by certain provisions of the Agreements and Declarations of Trust that created the TRUST

      FUNDS (hereinafter referred to as the “Trust Agreements”).           (A copy of the PIPE

      FITTERS’ RETIREMENT FUND, LOCAL 597’s Trust Agreement is attached as Exhibit

      3).

13.   Pursuant to the provisions of the Area Agreements and the Trust Agreements, NHP

      SERVICE was required to make monthly reports of hours worked by its bargaining-unit

      employees and pay monthly contributions to the TRUST FUNDS, the INDUSTRY FUND,

      and the PFCGC for each hour worked pursuant to rates negotiated between the UNION

      and MCA. The monthly reports and contributions during all times relevant were due on or

                                               3
      Case: 1:19-cv-02068 Document #: 1 Filed: 03/26/19 Page 4 of 7 PageID #:4



      before the fifteenth (15th) day of the calendar month following the calendar month during

      which the work was performed. (Exhibits 2 and 3).

14.   NHP CORP. is an employer engaged in an industry affecting commerce and is signatory

      to a Subscription Agreement (“NHP Corp. Subscription Agreement”) recognizing the

      UNION as the exclusive bargaining representative of its pipe fitter employees and binding

      itself to Area Agreements negotiated between the UNION and MCA for all times relevant

      to this action. (A copy of the NHP Corp. Subscription Agreement is attached as Exhibit

      4); (see Exhibit 2).

15.   Through the Area Agreements referred to in paragraph 14, NHP CORP. became bound by

      certain provisions of Trust Agreements. (Exhibit 3).

16.   Pursuant to the provisions of the Area Agreements and the Trust Agreements, NHP CORP.

      is required to make monthly reports of hours worked by its bargaining-unit employees and

      pay monthly contributions to the TRUST FUNDS, the INDUSTRY FUND, and the

      PFCGC for each hour worked pursuant to rates negotiated between the UNION and the

      Mechanical Contractors Association of Chicago. The monthly reports and contributions

      during all times relevant were due on or before the fifteenth (15th) day of the calendar

      month following the calendar month during which the work was performed. (Exhibits 2

      and 3).

17.   Pursuant to Section 502(g)(2) of ERISA and Article IX, Paragraph 2 of the Trust

      Agreements, employers who fail to remit their monthly Contribution Reports and

      contributions to the TRUST FUNDS, the INDUSTRY FUND and the PFCGC on a timely

      basis are responsible for the payment of liquidated damages equal to 10% of the amount

      unpaid and interest at the rate of 1% per month for each month that contributions remain



                                              4
      Case: 1:19-cv-02068 Document #: 1 Filed: 03/26/19 Page 5 of 7 PageID #:5



      unpaid, plus any reasonable attorney’s fees and costs of maintaining suit. (Exhibit 3).

18.   Pursuant to the Area Agreement, NHP SERVICE and NHP CORP. are required to deduct

      union dues from its employees’ paychecks and remit payment of those dues to the UNION.

      (Exhibit 2).

19.   A payroll compliance audit for the period of April 1, 2011, through December 31, 2015,

      revealed that NHP SERVICE owes the TRUST FUNDS, INDUSTRY FUND, PFCGC,

      and UNION the aggregate amount of $18,660.37 in contributions and union dues for the

      audit period on behalf of its bargaining-unit employees. (A redacted copy of the audit

      report is attached as Exhibit 5).

20.   As a result of NHP SERVICE’s failure to pay the contributions for the period of April 1,

      2011, through December 31, 2015, Defendant NHP SERVICE owes the TRUST FUNDS,

      INDUSTRY FUND, and PFCGC, liquidated damages in the amount of $1,819.71, and

      interest in the amount of $1,734.12.

21.   NHP CORP. failed to submit timely payment of contributions for the month of April 2016.

22.    As a result of NHP CORP.’s failure to timely remit payment for contributions owed for

      April 2016, NHP CORP. owes the TRUST FUNDS, INDUSTRY FUND and PFCGC

      $6,698.12 in liquidated damages and interest.

23.   Defendant NHP CORP. has a continuing obligation to remit contribution reports,

      contributions and union dues on a monthly basis to the Plaintiffs and to comply with the

      terms of the Area Agreement and the Trust Agreements.

24.   NHP CORP. is responsible for the contributions, union dues, liquidated damages, and

      interest owed by NHP SERVICE as a result of NHP SERVICE’s consolidation into NHP

      CORP. on January 1, 2016.



                                              5
      Case: 1:19-cv-02068 Document #: 1 Filed: 03/26/19 Page 6 of 7 PageID #:6



25.   Plaintiffs have been required to employ the undersigned attorneys to collect the monies

      that are due and owing from NHP SERVICE and NHP CORP.

26.   Plaintiffs have complied with all conditions precedent in bringing this suit.

27.   NHP SERVICE and NHP CORP. are obligated to pay the reasonable attorney’s fees and

      court costs incurred by the Plaintiffs pursuant to the Area Agreement, Trust Agreements

      and 29 U.S.C. § 1132(g)(2)(D).



      WHEREFORE, Plaintiffs respectfully request:

      A.     That Judgment be entered in favor of Plaintiffs and against Defendants NHP

             SERVICE and NHP CORP., jointly and severally, in the aggregate amount of

             $18,660.37 for unpaid contributions and union dues revealed in the payroll

             compliance audit of NHP SERVICE;

      B.     That Judgment be entered in favor of Plaintiffs and against Defendants NHP

             SERVICE and NHP CORP., jointly and severally, for unpaid liquidated damages

             in the amount of $1,819.71, and unpaid interest in the amount of $1,734.12

             stemming from the payroll compliance audit of NHP SERVICE;

      C.     That Judgment be entered in favor of Plaintiffs and against Defendant NHP CORP.

             for liquidated damages and interest resulting from its late payment of contributions

             for the month of April 2016 in the aggregate amount of $6,698.12;

      D.     That Judgment be entered in favor of Plaintiffs and against Defendants NHP

             SERVICE and NHP CORP. for any and all unpaid contributions, union dues,

             elective deferrals, liquidated damages and interest that are found to be due and

             owing in addition to the amounts referenced in paragraphs A, B, and C above;



                                               6
      Case: 1:19-cv-02068 Document #: 1 Filed: 03/26/19 Page 7 of 7 PageID #:7



      E.     That Defendants NHP SERVICE and NHP CORP., jointly and severally, be

             ordered to pay the reasonable attorney’s fees and costs incurred by the Plaintiffs

             pursuant to the Area Agreements, Trust Agreements, and 29 U.S.C.

             §1132(g)(2)(D); and

      F.     That Plaintiffs have such other and further relief as the Court may deem just and

             equitable, all at the Defendants NHP SERVICE and NHP CORP.’s cost, pursuant

             to 29 U.S.C. §1132(g)(2)(E).

                                                  Respectfully submitted,

                                                  PIPE FITTERS’ RETIREMENT FUND,
                                                  LOCAL 597, et al.

                                             By: /s/ William M. Blumthal, Jr. – 6281041
                                                 One of Plaintiffs’ Attorneys

William M. Blumthal, Jr.
JOHNSON & KROL, LLC
311 South Wacker Drive, Suite 1050
Chicago, Illinois 60606
(312) 757-5472
blumthal@johnsonkrol.com




                                             7
